Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Tieff (attorney) on 08/15/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for configuring a physical downlink control channel, applied to a base station device, comprising: 
acquiring state information of a terminal device and generating a dynamic signaling based on the state information of the terminal device, wherein the state information of the terminal device comprises service state information of the terminal device or channel state information of the terminal device, wherein the dynamic signaling comprises at least one of: a media access control (MAC) layer signaling, a group downlink control channel signaling or a user-specific downlink control channel signaling; 
sending a radio resource control (RRC) signaling used to indicate second configuration information of a search space; and 
sending the dynamic signaling to the terminal device, wherein the dynamic signaling is used to indicate first configuration information of [[a]] the search space, the first configuration information is used to indicate that the terminal device monitors a physical downlink control channel (PDCCH), and the first configuration information is a subset of the second configuration information.

4.   Cancelled

5. (Currently Amended) The method according to claim [[4]] 1, wherein in the condition that the dynamic signaling is the group downlink control channel signaling or the user-specific downlink control channel signaling, sending the dynamic signaling to the terminal device comprises: 
sending the dynamic signaling to the terminal device in a preset time window.

6. (Currently Amended) A method for receiving configuration information of a physical downlink control channel, applied to a terminal device, comprising: 
receiving a radio resource control (RRC) signaling used to indicate second configuration information of a search space; and 
receiving a dynamic signaling sent by a base station, wherein the dynamic signaling is generated based on acquired channel state information or service state information of the terminal device, the dynamic signaling comprises at least one of: a media access control (MAC) layer signaling, a group downlink control channel signaling or a user-specific downlink control channel signaling, first configuration information of [[a]] the search space is indicated by the dynamic signaling, and the first configuration information is a subset of the second configuration information; and 
monitoring a physical downlink control channel (PDCCH) based on the first configuration information of [[a]] the search space indicated by the dynamic signaling. 


9.   Cancelled

10. (Currently Amended) The method according to claim [[9]] 6, wherein: 
in the condition that the dynamic signaling received is the MAC layer signaling, the method further comprising: 
feeding back hybrid automatic repeat request-acknowledgement (HARQ-ACK) after receiving a physical downlink shared channel (PDSCH) bearing the MAC layer signaling; and 
monitoring the PDCCH based on the first configuration information at an Nth time slot after feedback of the HARQ-ACK, wherein N is an integer greater than or equal to 1; or 
in the condition that the dynamic signaling is the group downlink control channel signaling or the user-specific downlink control channel signaling, the method further comprising: 
detecting, at a preset time point or within a preset time period, whether the dynamic signaling is received; 
if the dynamic signaling is received, monitoring the PDCCH based on the first configuration information, otherwise, monitoring the PDCCH based on the second configuration information.
23. (Currently Amended) A communication device, comprising: 
a memory; and 
a processor, configured to execute instructions stored in the memory to: 
acquire state information of a terminal device and generate a dynamic signaling based on the state information of the terminal device, wherein the state information of the terminal device comprises service state information of the terminal device or channel state information of the terminal device, wherein the dynamic signaling comprises at least one of: a media access control (MAC) layer signaling, a group downlink control channel signaling or a user-specific downlink control channel signaling; 
send a radio resource control (RRC) signaling used to indicate second configuration information of a search space; and 
send the dynamic signaling to the terminal device, wherein the dynamic signaling is used to indicate first configuration information of [[a]] the search space, and the first configuration information is used to indicate that the terminal device monitors a physical downlink control channel (PDCCH), and the first configuration information is a subset of the second configuration information.

25-26.   Cancelled

31.    Cancelled

32. (Currently Amended) The communication device according to claim [[31]] 28, wherein: 
the processor is further configured to, in the condition that the dynamic signaling received is the MAC layer signaling, feedback hybrid automatic repeat request- acknowledgement (HARQ-ACK) after receiving the physical downlink shared channel (PDSCH) bearing the MAC layer signaling, and monitor the PDCCH based on the first configuration information at an Nth time slot after feedback of the HARQ-ACK, wherein N is an integer greater than or equal to 1; or 
the processor is further configured to: 
detect, at a preset time point or within a preset time period, whether the dynamic signaling is received in the condition that the dynamic signaling is the group downlink control channel signaling or the user-specific downlink control channel signaling; and 
if the dynamic signaling is received, monitor the PDCCH based on the first configuration information, otherwise, monitor the PDCCH based on the second configuration information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472